Citation Nr: 0308023	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a residual scar of the skull from biopsy and surgery.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, his daughter, and his brother-in-law


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1997 and later RO rating decisions that denied 
service connection for sinusitis; granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
30 percent evaluation for this disorder, effective from 
January 1997; denied an increased evaluation for bilateral 
hearing loss (rated 10 percent); and denied an increased 
(compensable) evaluation for a residual scar of the skull 
from biopsy and surgery.  In November 2001, the Board 
remanded the case to the RO for additional development.

An October 2002 RO rating decision granted service connection 
for sinusitis and assigned a total (100 percent) rating for 
the PTSD, effective from January 1997.  Under the 
circumstances, those issues are no longer for appellate 
consideration because those claims have been granted to their 
maximum extent.


FINDINGS OF FACT

1.  On VA audiological evaluation in August 1997 the veteran 
had pure tone thresholds of 20, 20, 70, and 90 decibels or an 
average of 50 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with an 82 percent speech recognition 
ability; these equate to auditory level IV under Table VI, 
effective prior to June 10, 1999; the pure tone thresholds in 
the left ear were 20, 55, 80, and 75 decibels for an average 
of 58 decibels at the same frequencies with a speech 
recognition ability of 78 percent; these equate to auditory 
level IV under Table VI, effective prior to June 10, 1999.

2.  On VA audiological evaluation in August 2000 the veteran 
had pure tone thresholds of 25, 30, 55, and 80 decibels or an 
average of 48 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with an 88 percent speech recognition 
ability; these equate to auditory level II under Table VI, 
effective as of June 10, 1999; the pure tone thresholds in 
the left ear were 20, 50, 75, and 75 decibels for an average 
of 55 decibels at the same frequencies with a speech 
recognition ability of 88 percent; these equate to auditory 
level II under Table VI, effective as of June 10, 1999.

3.  On VA audiological evaluation in June 2002 the veteran 
had pure tone thresholds of 35, 40, 80, and 85 decibels or an 
average of 60 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 90 percent speech recognition 
ability; these equate to auditory level III under Table VI, 
effective as of June 10, 1999; the pure tone thresholds in 
the left ear were 25, 65, 70, and 75 decibels for an average 
of 59 decibels at the same frequencies with a speech 
recognition ability of 74 percent; these equate to auditory 
level V under Table VI, effective as of June 10, 1999.

4.  The scar on the back of the veteran's head is manifested 
primarily by a tiny area of alopecia that is essentially 
asymptomatic; the scar is almost imperceptible, not painful, 
not disfiguring, without ulcerations or tissue loss, and does 
not affect the motion of a body part.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100 to 6110, 
effective prior to June 10, 1999; 4.85, 4.86, Code 6100, 
effective as of June 10, 1999.

2.  The criteria for a compensable rating for a residual scar 
of the skull from biopsy and surgery are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Codes 7800, 7803, 7804, and 7805, effective prior to and as 
of August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for an increased evaluation for bilateral 
hearing loss and for an increased (compensable) evaluation 
for a residual scar of the skull from biopsy and surgery, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the bilateral hearing loss 
and the scar of the skull from biopsy and surgery.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a February 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Increased Evaluation for Bilateral Hearing Loss

A.  Factual Background

The veteran had active service from November 1952 to May 
1972.

A September 1994 RO rating decision granted service 
connection for bilateral hearing loss.  A 10 percent 
evaluation was assigned for this disorder, effective from 
September 1993.  The 10 percent rating has remained unchanged 
since then.

VA and private medical records, including records received 
from the Social Security Administration, show that the 
veteran was treated and evaluated for various conditions from 
the 1990's to 2002.  The more salient medical reports related 
to the claims considered in this appeal are discussed in the 
appropriate sections of this decision.

On the VA authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
70
90
LEFT

20
55
80
75

Speech audiometry revealed speech recognition ability of 
82 percent in the right ear and of 78 percent in the left 
ear.

The veteran, his wife, his daughter, and his brother-in-law 
testified at a hearing in December 1998.  The testimony was 
to the effect that the veteran had difficulty hearing and 
that his hearing loss was worsening.

On the VA authorized audiological evaluation in August 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
55
80
LEFT

20
50
75
75

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 88 percent in the left 
ear.

The veteran and his wife testified before the undersigned 
sitting at the RO in June 2001.  Their testimony was to the 
effect that the veteran used hearing aids and that his 
hearing loss was worsening.

On the authorized audiological evaluation in June 2002, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

35
40
80
85
LEFT

25
65
70
75

Speech audiometry revealed speech recognition ability of 
90 percent in the right ear and of 74 percent in the left 
ear.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran, his wife, and relatives testified at hearings to 
the effect that the veteran had worsening hearing loss.  In 
this regard, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a), (b), effective as 
of June 10, 1999.

On VA audiological evaluation in August 1997 the veteran had 
pure tone thresholds of 20, 20, 70, and 90 decibels or an 
average of 50 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with an 82 percent speech recognition 
ability.  These findings equate to auditory level IV under 
Table VI, effective prior to June 10, 1999.  The pure tone 
thresholds in the left ear were 20, 55, 80, and 75 decibels 
for an average of 58 decibels at the same frequencies with a 
speech recognition ability of 78 percent.  The left ear 
findings equate to auditory level IV under Table VI, 
effective prior to June 10, 1999.  Auditory levels of IV for 
the right and left ears warrant a 10 percent evaluation for 
the bilateral hearing under Table VII, effective prior to 
June 10, 1999.

At the VA audiological evaluation in August 2000 the veteran 
had pure tone thresholds of 25, 30, 55, and 80 decibels or an 
average of 48 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with an 88 percent speech recognition 
ability.  These right ear findings equate to auditory level 
II under Table VI, effective as of June 10, 1999.  The pure 
tone thresholds in the left ear were 20, 50, 75, and 75 
decibels for an average of 55 decibels at the same 
frequencies with a speech recognition ability of 88 percent.  
The left ear findings equate to auditory level II under Table 
VI, effective as of June 10, 1999.  The auditory levels of II 
for the right and left ears support the assignment of a 
zero percent evaluation under Table VII, effective as of June 
10, 1999.

At the VA audiological evaluation in June 2002 the veteran 
had pure tone thresholds of 35, 40, 80, and 85 decibels or an 
average of 60 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 90 percent speech recognition 
ability.  The right ear findings equate to auditory level III 
under Table VI, effective as of June 10, 1999.  The pure tone 
thresholds in the left ear were 25, 65, 70, and 75 decibels 
for an average of 59 decibels at the same frequencies with a 
speech recognition ability of 74 percent.  The left ear 
findings equate to auditory level V under Table VI, effective 
as of June 10, 1999.  Auditory levels of III and V for the 
right and left ears support the assignment of a 10 percent 
rating for the bilateral hearing loss under Table VII, 
effective as of June 10, 1999.

The overall evidence indicates that a 10 percent evaluation 
for the veteran's bilateral hearing loss best represents his 
disability picture.  38 C.F.R. § 4.7.  VA authorized 
audiological evaluations are conducted by state-licensed 
audiologist and include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test, and are 
conducted without the use of hearing aids as required by the 
above noted legal criteria.  The Board recognizes the 
testimony before the undersigned in June 2001 to the effect 
that the veteran uses hearing aids, but the evaluations 
derived from the rating schedule are intended to make proper 
allowance for improvement by hearing aids.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating in 
excess of 10 percent for the bilateral hearing loss under the 
above-noted criteria, effective prior to or as of June 10, 
1999.  Therefore, the claim is denied.


II.  Increased (Compensable) Evaluation for a Residual Scar 
of the Skull from Biopsy and Surgery

A.  Factual Background

The September 1994 RO rating decision granted service 
connection for non-ossifying fibroma of skull bone, status 
post biopsy with residual scar.  A zero percent evaluation 
was assigned for the scar, effective from September 1993.  
The zero percent rating has remained unchanged since then.

The veteran underwent a VA examination in September 1997.  A 
history of removal of a fibroma of a skull bone in service 
was noted.  He complained of headaches and constant pain at 
the scar site.  There was a scar in the occipital area that 
was nontender.  The diagnosis was status post fibroma of the 
skull.

The veteran, his brother-in-law, his wife, and his daughter 
testified at a hearing in December 1998.  The testimony was 
to the effect that the veteran had a scar on the back of his 
head that was tender to touch.

The veteran and his wife testified before the undersigned in 
June 2001.  The testimony was to the effect that the veteran 
had a scar on the back of his head that was tender to touch.

Photographs of the veteran's face, abdomen, and back of his 
head were received in 2002.  The photographs were annotated 
to the effect that he had scars at those locations.

The veteran underwent a VA examination in May 2002.  He had 
an almost imperceptible scar on the back of his head.  There 
were no ulcerations.  There was no tissue loss.  There was an 
area of alopecia that the examiner presumed was in the 
location of the scar.  The veteran complained of extreme pain 
in the area of the scar.  There was no keloid, no erythema, 
and no ulcerations.  The skin was of normal color and looked 
no different from the other skin other than the alopecia.  
The diagnosis was almost imperceptible scar to the occiput 
with local area of alopecia and complaints of hyperesthesia 
and chronic pain in the area with no visual defect other than 
the alopecia.

A review of the record shows that service connection is in 
effect for various disabilities of the veteran, including 
headaches.  A zero percent evaluation was assigned for this 
condition, effective from January 1997.

B.  Legal Analysis

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800, effective prior 
to August 30, 2002.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806, effective prior to August 30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 3 or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 6 or more characteristics of disfigurement 
will be rated 80 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 4 or 5 characteristics of disfigurement will 
be rated 50 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
will be rated 30 percent.  Such disfigurement with one 
characteristic of disfigurement a 10 percent rating will be 
assigned.  
Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under 38 C.F.R. § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Code 7800, effective as of August 30, 2002.

Scars that are superficial, unstable will be rated 
10 percent.
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803, 
effective as of August 30, 2002.

Scars that are superficial, painful on examination will be 
rated 10 percent.
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.
(See § 4.68 of this part on the amputation rule.)  38 C.F.R. 
§ 4.118, Code 7804.

Scars, other; Rate on limitation of function of affected 
part.  38 C.F.R. § 4.118, Code 7805.

Dermatitis or eczema.  When more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period a 60 percent rating will be 
assigned.  With 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period a 30 percent 
evaluation will be assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period a 
10 percent rating will be assigned.  With less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period a zero percent rating will be 
assigned.  Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Code 7806, effective as of August 30, 2002.

The report of the veteran's VA examination in May 2002 
indicates that there are no symptoms similar to those caused 
by dermatitis or eczema associated with the scar on the back 
of his head.  Under the circumstances, the Board will 
consider entitlement to an increased (compensable) evaluation 
for the scar under diagnostic codes 7800, 7803, 7804, and 
7805, rather than diagnostic code 7806.

The report of the veteran's VA examination in May 2002 
indicates that the veteran has an area of alopecia at the 
site of the scar on the back of his head, but the report of 
this examination does not associate any exfoliation, 
exudation or itching to support the assignment of a 
10 percent rating under diagnostic code 7806, effective prior 
to August 30, 2002, for this condition.  Nor does the 
evidence indicate that the area of alopecia affects at least 
5 percent of the exposed area or at least 20 percent of the 
entire body to support the assignment of a 10 percent rating 
for this condition under diagnostic code 7806, effective as 
of August 30, 2002.  While the report of the May 2002 VA 
examination indicates that there is pain in the area of the 
alopecia, it does not link the pain to the alopecia.   Hence, 
the pain may not be considered in the evaluation of the scar.  
38 C.F.R. § 4.14 (2002).  

The report of the veteran's VA examination in September 1997 
reveals that the veteran has complaints of headaches in the 
area of the scar on the back of his head.  Service connection 
has been granted for headaches, and this manifestation cannot 
be considered again in the evaluation of the scar without 
violating the rule against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14.

The report of the veteran's VA examination in September 1997 
indicates that the scar on the back of the veteran's head is 
not tender.  Nor does the evidence indicate that this scar 
affects the motion of a body part.  The evidence does not 
show that there is keloid, ulceration or tissue loss 
associated with the scar.  Rather the report of his VA 
examination in May 2002 shows that there is no keloid, no 
ulceration, and no tissue loss associated with the scar.  

The Board notes the testimony at hearings to the effect that 
the veteran's scar on the back of head is tender, but this 
evidence is of slight probative value in the absence of 
objective medical evidence to support it.  Rather the 
objective medical evidence indicates that the scar is not 
tender.

After consideration of all the evidence, the Board finds that 
the almost imperceptible scar on the back of the veteran's 
head is not disfiguring, not painful, without ulcerations or 
tissue loss, and does not affect the motion of a body part.  
Hence, the evidence does not support the assignment of a 
compensable rating for this scar under the provisions of 
diagnostic codes 7800, 7802, 7803, 7804 or 7805, prior to or 
as of August 30, 2002.  The preponderance of the evidence is 
against the claim for an increased (compensable) rating for 
this condition, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An increased evaluation for bilateral hearing loss is denied.

An increased (compensable) evaluation for a residual scar of 
the skull from biopsy and surgery is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


